*428Opinion by
Cline, J.
The. argument that the legend “Sudan Produce” is a legal marking because the user of the gum arabio knows that it comes from Anglo-Egyptian Sudan was held to be without merit. Lorillard v. United States (24 C. C. P. A. 90, T. D. 48412) and . Abstract 30446 cited. The gum arabio was therefore held not legally marked. The protest was sustained as to the meta-bisulphite of potash where “Made in Germany” was printed on paper labels and securely attached to the heads of the casks. Asiam v. United States (25 C. C. P. A. 68, T. D. 49065) followed. United States v. Monteverde (26 C. C. P. A.112, C. A. D. 2) distinguished.